In the Supreme Court of Georgia



                                     Decided: September 8, 2021


                S21A1171. WILLIAMS v. THE STATE.


      ELLINGTON, Justice.

      A DeKalb County jury found Leon Williams guilty of malice

murder, terroristic threats, and three counts of cruelty to children

in connection with the drowning death of his ten-year-old son,

Kentae Williams (“Kentae”). 1 Williams contends that the evidence


      1 Kentae drowned on April 28, 2017. In connection with Kentae’s death,
a DeKalb County grand jury indicted Williams on September 14, 2017, for
malice murder (Count 1); felony murder based on cruelty to children, as alleged
in Count 3 (Count 2); three counts of cruelty to children in the first degree
(Counts 3-5); and making terroristic threats (Count 6). Williams’s trial
commenced on July 9, 2018, and the jury found him guilty on all counts. On
August 3, 2018, the trial court sentenced Williams to life in prison without
parole for malice murder, to a twenty year prison term for each count of cruelty
to children, and to a five year prison term for terroristic threats. The sentences
are to be served consecutively. The felony murder count was vacated by
operation of law. Williams filed a timely motion for a new trial on August 31,
2018, which he amended on March 11, 2020. The trial court held a hearing on
Williams’s amended motion on March 13, 2020, and denied it on April 8, 2020.
Williams filed a motion for an out-of-time appeal on February 15, 2021, which
was granted the following day. Williams filed a notice of appeal on February
26, 2021, and this case was docketed to the August 2021 term and submitted
for a decision on the briefs.
presented at trial was insufficient to support his convictions. He also

argues that one of his three convictions for cruelty to children must

be vacated because it merged with his malice murder conviction. For

the following reasons, we affirm.

      Kentae, a child with autism and special needs, spent most of

his life in foster care. Williams began providing care for Kentae in

June 2016, and he adopted the child on November 19, 2016. During

the week of April 24, 2017, Williams attended a work conference.

While Williams was away, his mother stayed in Williams’s

apartment and cared for Kentae.

     During the morning of Thursday, April 27, one of Williams’s

fellow conference attendees observed Williams as he talked on the

phone. She testified that Williams was visibly upset. He repeatedly

said: “I’m going to show him. My son thinks he’s funny. I’m going to

show him.” Williams was upset that his son was misbehaving at

school. The conference ended the following day.

     Between 6:00 p.m. and 7:00 p.m. on April 28, Williams’s

neighbors saw Williams walking with Kentae toward their DeKalb

                                    2
County apartment. Neighbors described Williams’s demeanor as

“aggressive,” “tense,” and “furious.” They saw Williams holding

Kentae by the neck. The neighbors testified that, as Williams passed

by them with the child in tow, he complained that Kentae had kicked

his teacher and used obscene language. Williams told Kentae twice

that he was “going to die tonight.” He also said “I’m going to beat

him up. I’m going to kill him.” The neighbors observed that Kentae

appeared terrified. The child held a bag with a belt in it, and one of

the neighbors asked: “You have him holding his own butt whipping?”

Williams said “yes,” explaining that he had just bought the belt. One

neighbor testified that she found the exchange so disturbing that

she considered calling the police.

     Williams’s mother testified that, as she sat in the living room

watching television, she saw Williams and Kentae enter the

apartment. She heard Williams tell Kentae to go upstairs and take

a bath. Shortly thereafter, she heard a cry, and she went upstairs to

investigate. Kentae, who was sobbing, was standing up in a tub

filled with about six inches of water. Williams sat next to the child.

                                     3
Williams’s mother assumed that Kentae did not want to take a bath,

so she went back downstairs to watch television. Later, Williams

called out to his mother, asking her to come upstairs. When she got

upstairs, she saw Kentae lying on his bedroom floor, near the door

to the bathroom. Williams was giving the child CPR.

     Williams’s mother called 911 at 8:18 p.m. When first

responders arrived at 8:27 p.m., Williams was in the upstairs

bedroom attempting to revive Kentae with chest compressions. A

paramedic testified that she continued CPR in the ambulance, but

Kentae had no pulse. It was difficult to intubate Kentae because his

mouth was clenched tightly and he had water in his trachea and

lungs. Efforts to revive him with epinephrine failed. The paramedic

noticed bruising on Kentae’s head, torso, and arms. Also, the skin on

the top of Kentae’s feet was peeling and beginning to slough away.

The paramedic noticed that Kentae’s blood was pooling toward his

back and his feet were starting to stiffen, as if rigor mortis had

begun to set in, which typically happens about two hours after

death. On the way to the hospital, Williams told the paramedic that

                                 4
he had left Kentae in the bathroom to change clothes, and that when

he returned to help him bathe, Kentae was unresponsive. According

to the paramedic, Williams repeatedly complained that “DFCS isn’t

going to give me another kid now.” Once at the hospital, a doctor

pronounced Kentae dead. Several people told Williams to stay at the

hospital, but he left.

     Kentae’s death was determined to be a homicide caused by

drowning. The emergency room doctor noted that Kentae’s body

temperature upon arrival at the hospital was about 102 degrees,

warmer than it should have been, which was consistent with his

body being left in a warm bath for an extended period of time. The

medical examiner testified that Kentae’s treatment records

indicated that rigor mortis had begun to set in when the paramedics

arrived, which meant that he had probably been dead for

approximately two hours.

     Both the emergency room doctor and the medical examiner

noticed that Kentae had blisters from recent second degree burns on

the tops of his feet, but not on the soles of his feet. He had circular

                                  5
bruises on his calves, which the medical examiner testified could

have been caused by someone grasping Kentae’s calves in order to

hold his feet under the hot water spigot, which could also explain

why the burns were only to the tops of his feet. Kentae also had a

recent deep bruise on his shoulder, which was consistent with

someone forcefully pressing him under the water. The medical

examiner testified that it would have taken about two to three

minutes to drown the child. Additionally, Kentae had recent,

extensive, and deep bruising and a pattern of marks on his body

consistent with being struck repeatedly by a belt and a belt buckle.

The police collected seven belts from Williams’s apartment. While in

the apartment, they noticed that the tub’s cold-water knob was

missing.

     Williams was arrested a few hours after Kentae was

pronounced dead. Williams spoke with a detective shortly after his

arrest, and his recorded custodial interview was played for the jury.

Williams first said that, when he got back from the conference on

Friday, he picked Kentae up from school, went to a Family Dollar

                                 6
store, and encountered neighbors on the way home. He told Kentae

to take a bath when they returned to the apartment. Williams said

he walked out of the bathroom around 8:15 p.m. to change clothes,

and when he came back about five minutes later, he found Kentae

lying on his side in the tub, unresponsive. After Williams gave his

account, the investigator ended the interview.

     Moments later, Williams asked to continue the interview, and

the detective agreed. Williams admitted turning the hot water on

and running it over Kentae’s feet, but claimed that he turned it off

when the child complained that it was too hot. Williams admitted

that the bruising on Kentae’s body was the result of his striking the

child five times with a belt. He also admitted holding Kentae down

underwater,    twice.     Williams       explained   that   Kentae   was

“swimming,” and that he twice pushed him down under the water

for 30 to 45 seconds, which he acknowledged was too long, and that

his actions could have caused Kentae’s death. Williams also

admitted to making a “joke” to his neighbors that he was going to

kill Kentae that night.

                                     7
     1. Williams contends that the State’s evidence was insufficient

to support his convictions by proof beyond a reasonable doubt. With

respect to his conviction for murder, Williams also argues that the

State’s evidence was entirely circumstantial and failed to exclude

every other reasonable hypothesis save that of his guilt. For the

following reasons, these contentions are without merit.

     When evaluating a challenge to the sufficiency of the evidence

as a matter of constitutional due process, this Court views all of the

evidence presented at trial in the light most favorable to the verdicts

and asks whether any rational trier of fact could have found the

defendant guilty beyond a reasonable doubt of the crimes of which

he was convicted. See Jackson v. Virginia, 443 U. S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). Even assuming that the

evidence presented on the offense of murder was wholly

circumstantial, as Williams argues, to sustain the conviction as a

matter of Georgia statutory law,

     the proven facts had to be consistent with the hypothesis
     of his guilt and exclude every reasonable hypothesis save
     that of his guilt. Not every hypothesis is reasonable, and

                                   8
     the evidence does not have to exclude every conceivable
     inference or hypothesis; it need rule out only those that
     are reasonable. The reasonableness of an alternative
     hypothesis raised by a defendant is a question principally
     for the jury, and when the jury is authorized to find that
     the evidence, though circumstantial, is sufficient to
     exclude every reasonable hypothesis save that of the
     accused’s guilt, this Court will not disturb that finding
     unless it is insupportable as a matter of law.

(Citation and punctuation omitted.) Cochran v. State, 305 Ga. 827,

829 (1) (828 SE2d 338) (2019). See also OCGA § 24-14-6 (“To warrant

a conviction on circumstantial evidence, the proved facts shall not

only be consistent with the hypothesis of guilt, but shall exclude

every other reasonable hypothesis save that of the guilt of the

accused.”).

     (a) Malice murder. Williams contends that the State’s evidence

failed to prove beyond a reasonable doubt that he committed malice

murder by drowning Kentae.2 He also argues that the evidence

supports two other possibilities: that Kentae’s death was either an

accident or a suicide. We disagree.


     2 “A person commits the offense of murder when he unlawfully and with
malice aforethought, either express or implied, causes the death of another
human being.” OCGA § 16-5-1 (a).
                                    9
     The evidence was sufficient for the jury to conclude that

Williams drowned Kentae with malicious intent. Williams told

several people that Kentae was “going to die tonight.” He was so

furious with Kentae for misbehaving at school that he beat the child

and held his feet beneath scalding water. Williams also admitted

that he pressed Kentae beneath the water twice for long periods of

time. There is no evidence that anyone other than Williams was with

Kentae when the child drowned. The medical examiner testified that

some of the bruises Kentae sustained were consistent with someone

forcefully holding him beneath the water. Kentae’s body was also in

rigor mortis when the paramedics arrived, which supports an

inference that Kentae died shortly after Williams started the child’s

bath, sometime between 6:00 p.m. and 7:00 p.m. Williams claimed,

however, that Kentae was still alive at 8:00 p.m., shortly before

Williams’s mother called 911. The jury could reasonably infer from

that evidence that Williams delayed calling 911 and that he did so

because he knew that he had killed Kentae and he was trying to

conceal evidence of his guilt. See Whitehead v. State, 308 Ga. 825,

                                 10
828 (1) (842 SE2d 816) (2020) (given the forensic and other evidence

concerning how the crime occurred, the jury could reasonably infer

that the defendant’s account was fabricated). Further, the medical

examiner concluded that the manner of Kentae’s death was

homicide.

     Given the evidence in this case, the jury was not required to

find that Williams’s alternate hypotheses about Kentae’s manner of

death were reasonable. See, e.g., Guzman-Perez v. State, 310 Ga.

573, 576-577 (1) (853 SE2d 76) (2020); Collett v. State, 305 Ga. 853,

855-856 (1) (828 SE2d 362) (2019). Instead, the jury was authorized

to infer that Williams attempted to conceal the manner of Kentae’s

death and initially lied to the paramedics and police because he had

committed the murder. See Brown v. State, 291 Ga. 887, 888 (1) (734

SE2d 41) (2012) (criminal intent is a question for the factfinder, and

can be inferred from the defendant’s conduct before, during, and

after the commission of the crimes). Accordingly, the evidence was

sufficient to support Williams’s murder conviction.

     (b) Cruelty to children. Williams argues that the evidence does

                                 11
not prove beyond a reasonable doubt that he committed the offenses

of cruelty to children in the first degree by drowning Kentae (Count

3), by holding Kentae’s feet under hot water (Count 4), or by

whipping Kentae with a belt (Count 5).3 We disagree.

      As to Count 3, Williams admitted that he held Kentae beneath

the water twice for prolonged periods, and the evidence, as

recounted in Division 1 (a), supports the jury’s finding that Williams

drowned Kentae with malicious intent. As to Count 4, Williams

argues that, given his testimony that he turned the water off as soon

as Kentae complained that it was too hot, he accidentally instead of




      3   “Any person commits the offense of cruelty to children in the first
degree when such person maliciously causes a child under the age of 18 cruel
or excessive physical or mental pain.” OCGA § 16-5-70 (b). Further,
       [f]or purposes of this Code section, malice in the legal sense[]
       imports the absence of all elements of justification or excuse and
       the presence of an actual intent to cause the particular harm
       produced, or the wanton and wilful doing of an act with an
       awareness of a plain and strong likelihood that such harm may
       result. Intention may be manifest[ed] by the circumstances
       connected with the perpetration of the offense. Intent [is] a
       question of fact to be determined upon consideration of words,
       conduct, demeanor, motive, and all other circumstances connected
       with the act for which the accused is prosecuted.
(Punctuation and citations omitted.) Stokes v. State, 204 Ga. App. 586, 587-588
(2) (420 SE2d 84) (1992).
                                      12
maliciously injured the child. The jury was authorized to disbelieve

Williams and rely, instead, on the medical examiner’s testimony

that Kentae’s injuries – second degree burns to the top of his feet

and bruises to his calves – were consistent with a person holding the

child’s feet under hot water long enough for them to blister. And,

with respect to Count 5, Williams argues his whipping Kentae was

neither malicious nor excessive; rather, it was appropriate

discipline. The evidence, however, authorized the jury to conclude

not only that Williams struck Kentae hard enough with a belt and

belt buckle to cause significant bruises, but also that Williams had

Kentae carry the instrument of his punishment while being

subjected to death threats.

     This evidence was sufficient to support Williams’s convictions

for cruelty to children beyond a reasonable doubt. The jury could

infer from the evidence that Williams’s acts caused Kentae excessive

physical and mental pain and that they were unreasonable and

unjustified. The jury was charged on justification in the context of

parental discipline, but it rejected that defense, which it was entitled

                                  13
to do. See, e.g., Leslie v. State, 341 Ga. App. 731, 734 (802 SE2d 674)

(2017) (it is for the jury to decide whether the defendant’s actions

constituted    reasonable     parental     discipline    under     the

circumstances); Haji v. State, 331 Ga. App. 116, 119 (3) (769 SE2d

811) (2015) (same). See also Goodson v. State, 305 Ga. 246, 248 (1)

(b) (824 SE2d 371) (2019) (“Questions about the existence of

justification are for the jury to resolve, and the jury may reject any

evidence in support of a justification defense and accept evidence

that [the act constituting the crime was not justified].” (citation

omitted)).

     (c) Terroristic threats. Williams contends that his statements

that he was going to kill Kentae did not constitute the crime of

making terrorist threats; rather, they were “poorly phrased”

promises of discipline. We disagree.

     “A person commits the offense of a terroristic threat when he

or she threatens to commit any crime of violence . . . with the purpose

of terrorizing another[,]” and “[n]o person shall be convicted under

this subsection on the uncorroborated testimony of the party to

                                  14
whom the threat is communicated.” OCGA § 16-11-37 (b). The

indictment accused Williams of unlawfully threatening “a crime of

violence” against Kentae “with the purpose of terrorizing” him with

a threat “that suggested the death of said victim.” Accordingly, as

indicted, the State was required to prove that (1) Williams had

threatened Kentae with a violent crime that suggested his death,

and (2) that he did so with the purpose of terrorizing the child. See

Bryant v. State, 306 Ga. 687, 690 (1) (a) (832 SE2d 826) (2019);

Martin v. State, 303 Ga. App. 117, 119 (1) (692 SE2d 741) (2010).

“The crime of making terroristic threats focuses solely on the

conduct of the accused and is completed when the threat is

communicated to the victim with the intent to terrorize.” (Citation

and punctuation omitted.) Clement v. State, 309 Ga. App. 376, 379

(1) (710 SE2d 590) (2011).

     The State presented sufficient evidence to allow the jury to find

these elements beyond a reasonable doubt. Witnesses heard

Williams threaten to beat and to kill Kentae, telling the child that

he was “going to die tonight.” Murder is, of course, a violent crime.

                                 15
See OCGA § 16-5-1 (a). The jury could infer that the threats of

violence were made to terrorize the child and that they were not

merely poorly phrased promises of parental discipline given the

following evidence: Kentae was a ten-year-old child; the threats

were made in anger; witnesses testified that Kentae was, in fact,

terrified; and one witness was so disturbed by the threats that she

considered calling the police. Given this evidence, a rational trier of

fact was entitled to find Williams guilty beyond a reasonable doubt

of the offense of making terroristic threats. See Clement, 309 Ga.

App. at 381 (1) (b).

     2. Contrary to Williams’s assertion, the trial court correctly

sentenced Williams on his conviction for cruelty to children by

drowning (Count 3). That conviction does not merge with Williams’s

murder conviction because the two crimes contain mutually

exclusive elements. See Linson v. State, 287 Ga. 881, 885-886 (4)

(700 SE2d 394) (2010) (“[E]ach crime requires proof of at least one

additional element which the other does not. . . . Furthermore, the

crimes of malice murder and cruelty to children are not so closely

                                  16
related that multiple convictions are prohibited under other

provisions of OCGA §§ 16-1-6 and 16-1-7. Accordingly, even if the

same conduct establishes the commission of both malice murder and

cruelty to children, the two crimes do not merge.” (citations and

punctuation omitted)); see also Vasquez v. State, 306 Ga. 216, 234-

235 (4) (830 SE2d 143) (2019) (rejecting defendant’s argument that

cruelty to children in the first degree should have merged with his

malice murder conviction, citing Linson); Walker-Madden v. State,

299 Ga. 32, 37 (3) (785 SE2d 879) (2016) (vacating sentencing order

wherein defendant’s conviction for cruelty to children in the first

degree was merged with malice murder, noting the counts do not

merge); Collum v. State, 281 Ga. 719, 724 (6) (642 SE2d 640) (2007)

(cruelty to children felonies did not merge with malice murder as a

matter of law or fact).

     Judgment affirmed. All the Justices concur.




                                17